


FIRST AMENDMENT TO INDUSTRIAL BUILDING LEASE
 
THIS FIRST AMENDMENT TO INDUSTRIAL BUILDING LEASE (this “Amendment”) is made and
entered into as of this 25th day of April, 2007, by and between WEST 55TH STREET
INVESTORS LLC, a Delaware limited liability company (“Landlord”) and WELLS
GARDNER ELECTRONICS CORPORATION, an Illinois corporation (“Tenant”).
 
W I T N E S S E T H:
 
WHEREAS, Landlord's predecessor-in-interest, Centerpoint Realty Services
Corporation, and Tenant entered into that certain Industrial Building Lease
dated February 7, 2001 (the “Current Lease”), pursuant to which Tenant leases
certain premises (the “Premises”) consisting of 104,110 square feet in the
building located at 9500 West 55th Street, Suite A, McCook, Illinois (the
“Building”), as more particularly set forth in the Current Lease; and
 
WHEREAS, Landlord and Tenant desire to amend the Current Lease according to the
terms hereof to, among other things, extend the Term of the Lease.
 
NOW THEREFORE, for and in consideration of the covenants and agreements
hereinafter set forth, and also in consideration of the sum of Ten Dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Landlord and Tenant hereby mutually agree as
follows:
 
1.  Controlling Language; Definitions; Deletions.  Insofar as the specific terms
and provisions of this Amendment purport to amend or modify or are in conflict
with the specific terms, provisions and exhibits of the Current Lease, the terms
and provisions of this Amendment shall govern and control; in all other
respects, the terms, provisions and exhibits of the Current Lease shall remain
unmodified in full force and effect.  Capitalized terms used herein without
definition shall have the meaning ascribed to such terms in the Current Lease.
 
2.  Term of the Lease.  The Term of the Lease is hereby extended for a period of
five (5) years beginning on May 1, 2008 and ending on April 30, 2013, inclusive
(the “Renewal Term”), on all the terms, covenants and conditions of the Current
Lease, except as hereinafter set forth, and any reference in the Current Lease
to the Term of the Lease shall be deemed to include the Renewal Term and apply
thereto unless it is expressly provided otherwise.  Likewise, any reference in
the Current Lease to the Termination Date of the Lease shall be deemed to mean
April 30, 2013.
 
3.  Rent.  Tenant agrees to pay as rent to Landlord, the aggregate of the
following, all of which are rent reserved under the Lease:
 
A.           Monthly Base Rent.  Commencing on the date this Amendment is
fully-executed, Tenant shall pay Landlord Base Rent for the Premises pursuant to
the following schedule:
 


--------------------------------------------------------------------------------





 
Period
Annual
Base Rent Per R.S.F.
Total Annual
Base Rent
Monthly Installment
Date this Amendment is fully-executed through April 30, 2008 (subject to Base
Rent abatement provided below)
$4.50
$468,495.00
$39,041.25
May 1, 2008 through April 30, 2009
$4.61
$479,947.10
$39,995.59
May 1, 2009 through April 30, 2010
$4.73
$492,440.30
$41,036.69
May 1, 2010 through April 30, 2011
$4.85
$504,933.50
$42,077.79
May 1, 2011 through April 30, 2012
$4.97
$517,426.70
$43,118.89
May 1, 2012 through April 30, 2013
$5.09
$529,919.90
$44,159.99



B.           Rent Adjustments.  Commencing on the date this Amendment is
fully-executed and continuing during the Renewal Term, Tenant shall continue to
pay Rent Adjustments in accordance with the terms of the Current Lease.
 
C.           Base Rent Abatement.  So long as no event of default is continuing
under the Lease, Base Rent shall abate for the first three (3) months after the
date this Amendment is fully-executed.
 
4.  Security Deposit.  As of the date this Amendment if fully-executed, the
security deposit (which may be in the form of a letter of credit as specified in
Section 31.2 of the Current Lease) shall be reduced to $150,000.00.
 
5.  Condition of Premises.  Other than as provided below, Landlord is leasing
the Premises to Tenant during the Renewal Term in its “as is” condition, without
any promise of Landlord to alter, remodel or improve the Premises and without
any representations or warranties made by Landlord or its agents to Tenant or
Tenant’s agents with respect to the condition of the Premises including, without
limitation, any express or implied warranties of merchantability, fitness or
habitability, and Tenant has not relied on any such representations or
warranties.
 
6.  Termination Option.  (A) Subject to the satisfaction of the conditions set
forth in this paragraph, Tenant shall have one option to terminate the Lease in
its entirety (the “Termination Option”) effective as of April 30, 2009 (the
“Early Termination Date”) by providing written notice to Landlord (the
“Termination Notice”) no later than April 30, 2008.  As a condition to Tenant's
ability to exercise the Termination Option: (i) a law imposing a tax on gross
receipts or other tax not based upon Tenant’s net income must have been enacted
by the State of Illinois after the date of this Amendment and before April 30,
2008; (ii) according to Tenant’s reasonable projections, such tax would on an
annual basis cost Tenant $150,000.00 or more; and (iii) Tenant provides Landlord
with reasonable documentation or other information to substantiate such
reasonable projections.
 
A.           If Tenant delivers the Termination Notice in accordance with the
terms and conditions of this Paragraph 6, timely pays the Termination Fee
(defined below) as provided in Paragraph 6C hereof, and the condition set forth
above is satisfied, then as of the Early Termination Date, the Lease shall
terminate, and Tenant shall be and remain liable for the payment to Landlord of
all Rent and other sums due and/or accrued, and for the performance and keeping
of all the covenants, agreements and obligations under the Lease to be
performed, paid and kept by Tenant prior to such Early Termination
Date.  Following Tenant's exercise of its Termination Option, if Tenant fails to
vacate the Premises and surrender possession thereof to Landlord in accordance
with the terms of the Lease on or prior to the Early Termination Date, such
failure shall be treated as a holding over by Tenant and Landlord shall be
entitled to all of its remedies under the Lease as set forth in the holdover
section hereof until Tenant vacates.
 
B.           Except for Tenant’s obligation to pay Rent and other charges due
under the terms of the Lease through the Early Termination Date, Tenant’s sole
monetary obligation with respect to such early termination shall be to pay
Landlord a termination fee equal to $468,495.00 (the “Termination Fee”).  Tenant
shall pay: (i) $312,633.33 of the Termination Fee with the delivery of the
Termination Notice, and (ii) $155,861.67 of the Termination Fee at least thirty
(30) days in advance of the Early Termination Date.  If Tenant fails to timely
pay the Termination Fee, then at Landlord's sole election, the exercise of the
Termination Option shall be null and void and the Lease shall continue in full
force and effect as if Tenant had not exercised the Termination
Option.  Acceptance by Landlord of the Termination Fee shall constitute a
release of the Tenant from any and all of its obligations under the Lease
accruing after the Early Termination Date, except any obligations which by their
terms are intended to survive any early termination or expiration of the Lease
(including, without limitation, the reconciliation of any Rent Adjustments).
 
7.  Deletion of Certain Provisions.  As of the date of this Amendment, Article
XXXIII (Renewal Option) and Article XXXV (Right of First Opportunity) are hereby
deleted in their entirety and are of no further force or effect.
 
8.  Real Estate Broker.  Tenant and Landlord each represent to the other that it
has not dealt with any real estate broker with respect to this Amendment except
for Nicolson Porter & List Inc. (“Nicolson”) and no other broker is in any way
entitled to any broker’s fee or other payment in connection with this Amendment
based upon its acts.  Landlord, at its sole cost and expense, shall pay any and
all fees and compensation due and payable to Nicolson with respect to this
Amendment, and shall indemnify and defend Tenant against any claims by Nicolson
for any payment in connection with this Amendment.  Tenant shall indemnify and
defend Landlord against any claims by any other broker or third party claiming
through Tenant for any payment of any kind in connection with this Amendment
arising from a breach by Tenant of the foregoing representation.  Landlord shall
indemnify and defend Tenant against any claims by any other broker or third
party claiming through Landlord for any payment of any kind in connection with
this Amendment arising from a breach by Landlord of the foregoing
representation.
 
9.  Miscellaneous.  Landlord and Tenant hereby agree that (a) this Amendment is
incorporated into and made a part of the Lease, (b) any and all references to
the Lease hereinafter shall include this Amendment, and (c) the Lease and all
terms, conditions and provisions of the Lease are in full force and effect as of
the date hereof, except as expressly modified and amended hereinabove. This
Amendment shall be governed by and construed under the laws of the State of
Illinois, without regard to the conflicts of laws principles thereof.
 


[Signatures On The Following Page]



2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
 


LANDLORD:


WEST 55TH STREET INVESTORS LLC, a Delaware limited liability company




By:
 
UBS Realty Investors, LLC, a Massachusetts limited liability company, its
Manager
               
By:  /s/ J. Raymond Frazier
   
Name: J. Raymond Frazier
   
Title: Director





TENANT:


WELLS GARDNER ELECTRONICS CORPORATION, an Illinois corporation




By:
 
/s/ James F. Brace
Name:
 
James. F. Brace
Title:
 
VP, Secretary, Treasurer & CFO





 
# 4382352_v4

3

--------------------------------------------------------------------------------


